        to be able to participate in the proceeding and to be able to speak on my behalf at the
        proceeding.       I also want the ability to speak privately with my attorney at any time during
        the proceeding if I w ish to do so.                                _ -,-· ---- ;
                                                                         'J
                                                                          ,.__- ,-·:;?
                                                                                 ,.
                                                                                  ,  ,

                                                                  -,/           (_~=--:· : -·
Date: )_ /," ''l ( JON ATAN CORREA                                 )-·   ;,('

                                                              /    ,
                   Print Name                              ~jgnature of Defendant

I hereby affi rm that I am aware of my obligation to discuss with my client the charges against my client
containe d in the indictment, my clie nt's ri ghts to attend and participate in the criminal proceedings
en com passed by this waiver, and this waiver and consent form. I affirm that my client knowingly and
voluntarily consents to the proceedings being held with my cl ient and me both participating rem ote ly.



Date:            DAVID WIKSTROM
                 Print Name
                                                            8-M~
                                                           Signature of Defense Counsel
                                                                                                \-




Addendum for a defendant who requires services of an interpreter:

I used t he services of an interpreter to discuss these issues w ith the defendan t. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter' s name is: _ _ _ __ _ _ _ __



Date:
                Signature of Defense Counsel




Accepted:


                           SI I/ I~ I
                Signature of Judge

                Date




                                                      2
